Title: To James Madison from John Mitchell, 10 April 1803
From: Mitchell, John
To: Madison, James


Sir
Havre (de Grace) 10 April 1803
I take the Liberty to Mention to You that the Warren Captn. Hammond got well out the 6h.—& that I had the honor of forwarding for Mr Livingston the Copy of His former Despatches ⅌ that Vessell.
It is with Sincere pleasure that I ad My Old friend Mr. Monroe Landed here the 8h. instant & set out this Morning for Paris Which he will reach the 12h. It will be agreeable to you to know on Mr. Monroes Landing He was saluted by the Canon & immediately after He had got to His hotel the Commandant & his Etat Major waited on Him Appointed him a Gard & fixed him Centinels & paid Every possible respect. The Chiefs of all the Departments also waited on Him—this respect which was perfect—I presume and hope proceeded from orders given from the first Consul Who I hope will give Mr Monroe that reception his own Worth & his important Mission Merits—and that he will Accomplish all that our Country Wish or Expects. Pardon sir this Liberty and believe Me with profound respect Sir, Your very Obd Servt,
John Mitchell
The Inteligence in the Paper here with being Considerd important will I hope plead my Excuse for Covering it.
J M
 

   
   RC (DLC). Docketed by JM.


